DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2nd, 2021 has been entered.
Response to Amendment
The present amendment, filed on or after July 2nd, 2021 has been entered. Claims
1, 2, and 4-21 were pending. Claims 1, 2, 13, and 19 have been amended. Applicant’s amendment to the specification has remedied the objections set forth in the Non-Final Action. Applicant’s amendment to the claims has partially remedied the claim objections set forth in the Non-Final Action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The phrases “configured to” and “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-21 have been considered but are moot because the new ground of rejection does not rely on any all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the previous rejections of independent claims 1 and 13 have been withdrawn and new rejections have been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “the sensed first and second physiologic signals” and “to generate a heart sound metric including at least one of S1, S2, S3, and S4 heart sound”; it is unclear where or how the first and second physiologic signals are obtained because the sensors are only configured (i.e. intended) to sense the signals. There are no processing steps associated with the procurement of these signals. Similarly, there are no processing steps associated with the inclusion of obtaining a heart sound that includes an S1, S2, S3, and/or S4 sound.  Examiner recommends amending the claim to recite processing steps for procuring these the physiologic signal comprising one or more of S1, S2, S3, and S4 heart sounds. 
Claims 2, 4-12, and 21 inherits the deficiencies of claim 1. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, 7, 8, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US Publication 2014/0194702 A1) in view of Telfort et al. (US Publication 2011/0213271 A1) herein after Telfort.
Regarding claim 1, Tran teaches a system for sensing heart sounds in a subject, comprising: first and second sensors each configured to sense respectively first and second physiologic signals indicative of heart sounds (Para [0283] “The side module 312 or 314 can also contain piezoelectric transducers or microphones to detect heart activities near the brain. comprising one or more of S1, S2, S3, and S4 heart sounds (Para [0265] “the automatic identification of the first, second, third and fourth heart sounds (S1, S2, S3, S4) is done”); a headgear configured to be adapted to a head of the subject (fig. 14B piezoelectric transducers or microphones 312/314), the headgear including at least one of the first or the second sensor to be placed at a head location of the subject to sense at least one of the first or the second physiologic signal indicative of heart sounds (fig. 14B piezoelectric transducers or microphones 312/314); but does not explicitly teach a processor configured to generate a composite signal using the sensed first and second physiologic signals and to generate a heart sound metric including at least one of S1, S2, S3, or S4 heart sound using the composite signal.
However, in a similar heart sound monitoring system, Telfort discloses a processor configured to generate a composite signal using the sensed first and second physiologic signals (Telfort Para [0156] “In such embodiments, the first and second physiological signals can be combined in certain ways so as to reinforce the physiological components of the two signals while reducing any noise components that can exist in the two physiological components. In other embodiments, this can be carried out using more than two acoustic sensing elements”), and to generate a heart sound metric including at least one of S1, S2, S3, or S4 heart sound using the composite signal (Para [0066] “In addition, in some cases the acoustic signal processing system monitors other physiological sounds, such as heart rate to help with probe off detection, heart sounds (S1, S2, S3, S4, and murmurs), and change in heart sounds such as normal to murmur or split heart sounds indicating fluid overload. Moreover, the acoustic signal processing system may (1) use a second probe over the chest for additional heart sound detection;”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Tran to further include a processor configured to generate a composite signal using the sensed first and second physiologic signals and to generate a heart sound metric including at least one of S1, S2, S3, or S4 heart sound using the composite signal as disclosed by Telfort as a way to provide a non-invasive monitoring modality to patients in need of cardiac performance monitoring to determine whether a murmur or unexpected change in heart sound is occurring (Telfort Para [0066]).
Regarding claim 2, Tran further teaches wherein the first and second sensors are configured to sense, respectively, the first and second physiologic signals from different body locations (fig. 14B the other of 312/314 is in a different body location). 
Regarding claim 4, Tran in view of Telfort disclose the system of claim 2, but do as currently presented does not further disclose wherein the headgear includes an earpiece device configured to be positioned at an outer ear portion of the subject, the earpiece device including the at least one of the first or the second sensor to sense the at least one of the first or the second physiologic signal indicative of heart sounds from the outer ear portion of the subject.
wherein the headgear includes an earpiece device configured to be positioned at an outer ear portion of the subject (fig. 13), the earpiece device including the at least one of the first or the second sensor to sense the at least one of the first or the second physiologic signal indicative of heart sounds from the outer ear portion of the subject (fig. 13 microphone 188 and Para [0280] “a microphone 188 is provided to pick up voice during verbal communication and pick up heart sound when the user is not using the microphone for voice communication.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified system of Tran in view of Telfort to use the earpiece of Tran that is configured to be at an outer ear portion of the subject and that includes the at least one of the first or the second sensors to sense the at least one of the first or the second physiologic signal indicative of heart sounds from the outer ear portion of the subject as a substitution for the heart sound sensing configuration from the first embodiment of Tran, as presented above, for the purpose of improving compliance by having a lower profile. The modification also provides the benefit of eliminating the need for glasses when a user wears contact lenses. 
Regarding claim 5, Tran in view of Telfort, as presented above for the rejection of claim 4, further disclose wherein the earpiece device is configured to be removably affixed within a portion of an auditory canal (fig. 13).
Regarding claim 7, Tran further teaches wherein the headgear includes a temple-piece configured to be positioned at a temple region of the subject, the temple-piece including the first or the second sensor to sense a physiologic signal indicative of heart sounds from the temple region of the subject (Fig. 14B see modules 312/314 which act as microphones or transducers).
Regarding claim 8, Tran further teaches wherein the headgear includes a brow-piece configured to be positioned at a forehead region of the subject, the brow-piece including the at least one of the first or the second sensor to sense the at least one of the first or the second physiologic signal indicative of heart sounds from the forehead region of the subject (Fig. 14B see module 314 that acts as a microphone or a transducer).
Regarding claim 13, Tran teaches a method of sensing heart sounds in a subject using first and second sensors, the method comprising: sensing a first physiologic signal indicative of heart sounds (Para [0283] “The side module 312 or 314 can also contain piezoelectric transducers or microphones to detect heart activities near the brain. The side module 312 or 314 can also contain ultrasound transmitter and receiver to create an ultrasound model of brain fluids. In one embodiment, an acoustic sensor (microphone or piezoelectric sensor) and an electrical sensor such as EKG sensor contact the patient or wearer with a conductive gel material. The conductive gel material provides transmission characteristics so as to provide an effective acoustic impedance match to the skin in addition to providing electrical conductivity for the electrical sensor”) comprising one or more of S1, S2, S3, and S4 heart sounds (Para [0265] “the automatic identification of the first, second, third and fourth heart sounds (S1, S2, S3, S4) is done”) via the first sensor from a head location of the subject (fig. 14B piezoelectric transducers or microphones 312/314); sensing a second physiologic signal indicative of heart sounds via the second sensor from a body location different from the head location (fig. 14B the other of 312/314 is in a different body location), but does not explicitly teach generating, 
However, Telfort discloses generating, via a processor circuit, a composite signal using the sensed first and second physiologic signals (Para [0156] “In such embodiments, the first and second physiological signals can be combined in certain ways so as to reinforce the physiological components of the two signals while reducing any noise components that can exist in the two physiological components. In other embodiments, this can be carried out using more than two acoustic sensing elements”); and generating a heart sound metric including at least one of S1, S2, S3, or S4 heart sound using the composite signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tran to include teach generating, via a processor circuit, a composite signal using the sensed first and second physiologic signals and generating a heart sound metric including at least one of S1, S2, S3, or S4 heart sound using the composite signal as disclosed by Telfort as a way to provide a non-invasive monitoring modality to patients in need of cardiac performance monitoring to determine whether a murmur or unexpected change in heart sound is occurring (Telfort Para [0066]).
Regarding claim 21, Tran further teaches wherein the headgear comprises an eyewear that includes at least one of the first or the second sensor to sense, from a temple region or a forehead region of the subject, at least one of the first or the second physiologic signal indicative of heart sounds (fig. 14b module 312/314 includes a microphone or transducer).
Claims 9, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Telfort, as applied to claim 1 (for claim 9) and to claim 13 (for claims 14 and 20) above, and further in view of Sweeney et al. (US 2014/0343438 A1) herein after Sweeney.
Regarding claim 9, Tran in view of Telfort disclose the system of claim 1, but do not explicitly disclose the system comprising an implantable device communicatively coupled to the first sensor, the implantable device including the processor and the second sensor.
However, in a similar heart sound monitoring system Sweeney discloses an implantable device (fig. 1 element 110) communicatively coupled to the first sensor (communication link 103 to external device 120), the implantable device including the processor and the second sensor (Para [0022] “A physiologic signal can be sensed from one or more physiological sensors that can be integrated within the IMD 110. The IMD 110 can also be configured to sense a physiological signal from one or more external physiologic sensors or one or more external electrodes that can be coupled to the IMD 110” and Para [0037] “controller circuit”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Tran in view of Telfort to further include an implantable device communicatively coupled to the first sensor, the implantable device including the processor and the second sensor as disclosed by Sweeney as a way for the system to include an internal heart sound monitor that tracks fluid buildup in the chest, which is an indicator of cardiac performance. 
Regarding claim 14, Tran in view of Telfort disclose the method of claim 13, and Tran further teaches  but do not explicitly disclose adapting a headgear to the head of the subject (fig. 14B piezoelectric transducers or microphones 312/314), the headgear including the first sensor configured to sense the first physiologic signal indicative of heart sounds (fig. 14B piezoelectric transducers or microphones 312/314), but does not explicitly teach providing an implantable device configured to communicate with the headgear, the implantable device 
However, Sweeney discloses providing an implantable device configured to communicate with the external device (fig. 1 element 110 and communication link 103 to external device 120), the implantable device includes the second sensor and the processor circuit (Para [0022] “A physiologic signal can be sensed from one or more physiological sensors that can be integrated within the IMD 110. The IMD 110 can also be configured to sense a physiological signal from one or more external physiologic sensors or one or more external electrodes that can be coupled to the IMD 110” and Para [0037] “controller circuit”); establishing a communication between the implantable device and the external device (fig. 1 communication link 103 to external system 120); and transmitting information including the sensed physiologic signal indicative of heart sounds between the external device to the implantable device
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tran in view of Telfort that includes the headgear to further include providing an implantable device configured to communicate with the external device , the implantable device includes the second sensor and the processor circuit; establishing a communication between the implantable device and the external device; and transmitting information including the sensed physiologic signal indicative of heart sounds between the external device to the implantable device as disclosed by Sweeney as a way for the system to include an internal heart sound monitor that tracks fluid buildup in the chest, which is an indicator of cardiac performance.
Regarding claim 15, Tran further teaches wherein the headgear includes an earpiece device that includes the first sensor (fig. 13 microphone 188), wherein: placing the headgear includes positioning the earpiece device at an outer ear portion of the subject (fig. 13 earpiece 180 is designed to be placed on the ear); and sensing the first physiologic signal includes sensing from the outer ear portion of the subject the first physiologic signal indicative of heart sounds (Para [0280] “a microphone 188 is provided to pick up voice during verbal communication and pick up heart sound when the user is not using the microphone for voice communication.”).
Regarding claim 19, Tran further teaches wherein the headgear includes one or more of a temple-piece or a brow-piece that includes at least the first sensor, and the first physiologic signal is sensed from a temple region of the subject using the template-piece, or from a forehead region of the subject using the brow-piece
Regarding claim 20, Tran in view of Telfort disclose the method of claim 13, but does not explicitly disclose detecting worsening heart failure using the generated heart sound metric.
However, Sweeney discloses detecting worsening heart failure using the generated heart sound metric (Para [0018] “the methods and devices described herein can be applicable to detecting events that can forecast an impending HF decompensation episode. Such events can include accumulation of intrathoracic fluid, changes in heart sounds, changes in breathing patterns, changes in physiologic response to activity, or changes in posture. More generally, the systems, devices, and methods described herein may be used to determine HF status and/or track HE' progression such as worsening and recovery from an event”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tran in view of Telfort to further include detecting worsening heart failure using the generated heart sound metric as disclosed by Sweeney because doing so will help a clinician make better decisions for a patient’s overall health and wellbeing.
Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Telfort, as applied to claim 4 (for claim 6) and to claim 13 (for claim 16) above, and further in view of Mackellar et al. (US Publication 2017/0041699 A1) herein after Mackellar.
Regarding claim 6, Tran in view of Telfort discloses the system of claim 4, but does not explicitly disclose wherein the headgear includes first and second earpiece devices, the first earpiece device including the first sensor configured to sense the first physiologic signal from the outer ear portion of one ear of the subject, the second earpiece device including the second 
However, Mackellar discloses wherein the headgear includes first and second earpiece devices, the first earpiece device including the first sensor configured to sense the first physiologic signal from an outer ear portion of one ear of the subject, the second earpiece device including the second sensor configured to sense the second physiologic signal from an outer ear portion of the other ear of the subject (Fig. 6, Para [0101] “one or more wearable support frames 240, which function to provide support for components of the biomonitoring neuroheadset”, and Para [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Tran in view of Telfort to further include wherein the headgear includes first and second earpiece devices, the first earpiece device including the first sensor configured to sense the first physiologic signal from the outer ear portion of one ear of the subject, the second earpiece device including the second sensor configured to sense the second physiologic signal from the outer ear portion of the other ear of the subject as disclosed by Mackellar as a way to reduce environment noise to improve bioelectric signal quality. 
Regarding claim 16, Tran in view of Telfort disclose the method of claim 13, but does not explicitly disclose wherein the first sensor is included in a first earpiece of a headgear adapted to be worn on a head of the subject, and the second sensor is included in the second earpiece of the headgear, the method comprising: adapting the headgear to the head of the subject; sensing the first physiologic signal from the outer ear portion of the one ear using the first 
However, Mackellar discloses wherein the first sensor is included in a first earpiece of a headgear adapted to be worn on a head of the subject (fig. 6 bioelectric signal sensor 210’), and the second sensor is included in the second earpiece of the headgear (fig. 6 bioelectric signal sensor 210’’), the method comprising: adapting the headgear to the head of the subject (Para [0086] “devices implementing at least a portion of the method 100 can include…a biomonitoring neuroheadset…a head mounted wearable computing device…audio sensors”); sensing the first physiologic signal from the outer ear portion of the one ear using the first sensor; and sensing the second physiologic signal from the outer ear portion of the other ear using the second sensor (Fig. 6 and Para [0101] “one or more wearable support frames 240, which function to provide support for components of the biomonitoring neuroheadset” and Para [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tran in view of Telfort to further include wherein the first sensor is included in a first earpiece of a headgear adapted to be worn on a head of the subject, and the second sensor is included in the second earpiece of the headgear, the method comprising: adapting the headgear to the head of the subject; sensing the first physiologic signal from the outer ear portion of the one ear using the first sensor; and sensing the second physiologic signal from the outer ear portion of the other ear using the second sensor as disclosed by Mackellar as a way to reduce environment noise to improve bioelectric signal quality.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Telfort, as applied to claim 1, and further in view of Orron et al. (US Publication 2017/0181708 A1) herein after Orron.
Regarding claim 10, Tran in view of Telfort disclose the system of claim 1, but does not explicitly teach wherein one of the first or second sensors is an accelerometer sensor configured to sense motion, vibration, or displacement conducted through body tissue of the subject.
However, Orron discloses wherein one of the first or second sensors is an accelerometer sensor configured to sense motion, vibration, or displacement conducted through body tissue of the subject (Para [0014] “The some embodiments, determining the one or more physiological parameters also involves receiving acceleration signals from an accelerometer coupled to the subject, determining an activity state of the subject based on the acceleration signals, and determining a frequency for the one or more physiological parameters based on the activity state of the subject”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tran in view of Telfort to further include wherein one of the first or second sensors is an accelerometer sensor configured to sense motion, vibration, or displacement conducted through body tissue of the subject as disclosed by Orron as a way to reduce/eliminate motion noise (i.e. noise associated with exercise) in a physiological parameter, thus achieving a more accurate physiological signal (Orron Para [0008]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Telfort as applied to claim 1, and further in view of Pekonen et al. (US Publication 2018/0000363 A1) herein after Pekonen.
Regarding claim 11, Tran in view of Telfort disclose the system of claim 1, but does not explicitly teach wherein the processor is configured to: identify a first motion interference component from the first physiologic signal and a second motion interference component from the second physiologic signal; and generate the composite signal including removing or attenuating the first or the second motion interference component respectively from the sensed first or second physiologic signal.
However, Pekonen discloses wherein the processor is configured to: identify a first motion interference component from the first physiologic signal and a second motion interference component from the second physiologic signal (Para [0054]); and generate the composite signal including removing or attenuating the first or second motion interference component respectively from the sensed first or second physiologic signal (Para [0054] and Para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tran in view of Telfort to further include wherein the processor is configured to: identify a first motion interference component from the first physiologic signal and a second motion interference component from the second physiologic signal; and generate the composite signal including removing or attenuating the first or the second motion interference component respectively from the sensed first or second physiologic signal by Pekonen as a way to minimize the noise within the . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Telfort and Pekonen, as applied to claim 11, and further in view of Coulon (US Publication 2011/0144457 A1) .
Regarding claims 12, Tran in view of Telfort and Pekonen disclose the system of claim 11, but does not explicitly disclose wherein the processor is configured to: detect a phase relationship between the first and second motion interference components; and filter the sensed first or second physiologic signal using the detected phase relationship.
However, Coulon discloses wherein the processor is configured to: detect a phase relationship between the first and second motion interference components; and filter the sensed first or second physiologic signal using the detected phase relationship (Para [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Tran in view of Telfort and Pekonen to further include wherein the processor is configured to: detect a phase relationship between the first and second motion interference components; and filter the sensed first or second physiologic signal using the detected phase relationship as disclosed by Coulon as a way to minimize the noise within the physiological signals in order to produce a signal that more closely reflects the state of the individual.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Telfort and Mackellar, as applied to claim 16, and further in view of Pekonen and Coulon.
Regarding claim 17, Tran in view of Telfort and Mackellar disclose the method of claim 16, but does not explicitly disclose identifying, from the first and second physiologic signals, respective first and second motion interference components indicative of physical activity; and detecting a phase relationship between the first and second motion interference components; wherein generating the composite signal includes removing or attenuating the respective motion interference component using the detected phase relationship.
However, Pekonen discloses identifying, from the first and second physiologic signals, respective first and second motion interference components indicative of physical activity (Para [0054]); wherein generating the composite signal includes removing or attenuating the respective motion interference component using the detected phase relationship (Para [0054] and Para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tran in view of Telfort and Mackellar to further include identifying, from the first and second physiologic signals, respective first and second motion interference components indicative of physical activity; wherein generating the composite signal includes removing or attenuating the respective motion interference component using the detected phase relationship as disclosed by Pekonen as a way to minimize the noise within the physiological signals in order to produce a signal that more closely reflects the state of the individual.
Furthermore, Coulon discloses detecting a phase relationship between the first and second motion interference components
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tran in view of Telfort and Mackellar to further include detecting a phase relationship between the first and second motion interference components as disclosed by Coulon as a way to minimize the noise within the physiological signals in order to produce a signal that more closely reflects the state of the individual.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Telfort, Mackellar, Pekonen, and Coulon, as applied to claim 17, and further in view of  Wong et al. (US Publication 2016/0249839 A1) herein after Wong.
Regarding claim 18, Tran in view of Telfort, Mackellar, Pekonen, and Coulon discloses the method of claim 17, but does not explicitly disclose wherein the detected phase relationship includes an out-of-phase relationship between the first and second motion interference components, and generating the composite signal includes, in response to the detected out-of-phase relationship, adding the second physiologic signal and the first physiologic signal.
However, Wong discloses wherein the detected phase relationship includes an out-of-phase relationship between the first and second motion interference components (Para [0005] “The pairs are positioned on the arm band in such a way that noise caused by movements of the wearer of the arm band and detected by the three sensors are observed in different directions and angles, and are therefore mutually out-of-phase”), and generating the composite signal includes, in response to the detected out-of-phase relationship, adding the second physiologic signal and the first physiologic signal (Para [0104] “The above 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tran in view of Telfort, Mackellar, Pekonen, and Coulon to further include wherein the detected phase relationship includes an out-of-phase relationship between the first and second motion interference components, and generating the composite signal includes, in response to the detected out-of-phase relationship, adding the second physiologic signal and the first physiologic signal as disclosed by Wong as a way to as a way to minimize the noise within the physiological signals in order to produce a signal that more closely reflects the state of the individual.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Messerschmidt (US 2014/0051939 A1) relates to a wearable sensor for physiological monitoring including ear-located sensors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792